DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 06/08/2022. Claims 1, 7-8, 14 and 18 are amended. Claims 2-6, 9-13 and 19-20 are cancelled. Claims 1, 7-8 and 14-18 are currently pending.
The rejection of claims 6-7 and 13-17 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/08/2022, with respect to the rejection(s) of claim(s) 18-19 under 35 U.S.C. 102(a)(1) as being anticipated by Cuny; and claims 1-5 and 8-12 under 35 U.S.C. 103 as being unpatentable over Cuny in view of Whitfield, have been fully considered and are persuasive, in combination with the amendments to the claims, which incorporate previously indicated allowable subject matter (see final rejection mailed 04/11/2022).  Therefore, the rejection has been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Francesco Sardone on 06/17/2022.

The application has been amended as follows: 
In the claims:
In claim 8, lines 2-3, the following limitation has been deleted:
“at a distal end of the coupling tip”
And replaced with the following limitation:
– at a distal end of the drive assembly –. 
Further, pg. 4, lines 2-3, the following limitation has been deleted:
“with the finger of the mounting tooth”
And replaced with the following limitation:
– with the mounting tooth –.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Regarding base claim 1, the closest prior art of record fails to teach, suggest or render obvious the combination of features claimed, specifically a reposable surgical clip applier comprising: an endoscopic assembly connectable to a drive assembly, the endoscopic assembly including: an outer tube, a mounting tooth projecting radially inward from the outer tube, a pair of jaws supported in the outer tube, the jaws define a window formed in a shank portion of the jaws, the mounting tooth is located within the window defined in the jaws, the mounting tooth extends proximally to retain the jaws within the outer tube; a biasing member acting on the jaws to bias the jaws in a distal direction, the biasing member urges the jaws into trapped engagement with the mounting tooth; a jaw closure bar supported within the outer tube and engageable with the jaws to close the jaws upon a distal translation of the jaw closure bar relative to the jaws, the proximal end of the bar configured to receive distal and proximal axial actuating forces from the drive assembly; and a clip pusher bar configured for selective connection with a clip pusher bar of a clip cartridge assembly.
	Regarding base claim 8, the closest prior art of record fails to teach, suggest or render obvious the combination of features claimed, specifically a reposable surgical clip applier comprising: a handle assembly supporting a drive assembly defining a coupling tip at a distal end of the drive assembly; an endoscopic assembly connectable to the drive assembly, the endoscopic assembly including: an outer tube, a pair of jaws supported in the outer tube, the jaws define a window in a shank portion of the jaws; a mounting tooth projecting radially inward from the outer tube, the mounting tooth is located within the window defined in the jaws, the mounting tooth extends proximally to retain the jaws within the outer tube; a biasing member acting on the jaws to bias the jaws in a distal direction, the biasing member urges the jaws into trapped engagement with the mounting tooth; a jaw closure bar supported within the outer tube and selectively connectable to the coupling tip of the drive assembly, the jaw closure bar engageable with the jaws to close the jaws upon a distal translation of the jaw closure bar relative to the pair of jaws, wherein a proximal end of the jaw closure bar is configured to receive distal and proximal axial actuating forces from the drive assembly; and a clip pusher bar supported within the outer tube, the pusher bar configured for selected connection with a clip pusher bar of a clip cartridge assembly.
	Regarding base claim 18, the closest prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically, a reposable surgical clip applier comprising: an endoscopic assembly connectable to a drive assembly, the endoscopic assembly including: an outer tube; a pair of jaws supported in the outer tube, the jaws define a jaw window formed in a shank portion of the jaws, the shank portion integrally unites the jaws; a mounting tooth integrally formed in and projecting radially inward and proximally from the outer tube, wherein the mounting tooth is located within the jaw window defined in the jaws; a biasing member acting on the jaws to bias the jaws in a distal direction and into locking engagement with the mounting tooth; a jaw closure bar supported within the tube, the jaw closure bar engageable with the jaws to close the jaws upon a distal translation of the jaw closure bar relative to the jaws; and a clip pusher bar supported within the outer tube and configured for selective connection with a clip pusher bar of a clip cartridge assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ROBERT A LYNCH/Primary Examiner, Art Unit 3771